    Case 1:18-cv-00632-PJG ECF No. 96, PageID.685 Filed 06/11/21 Page 1 of 10




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

JOHN HEYKOOP doing business as
EAGLE TOWING,
                                          NO. 1:18-cv-00632
        Plaintiff,
                                          HON. PHILLIP J. GREEN
v

MICHIGAN STATE POLICE, DAVID
ROESLER, JEFFREY WHITE, and
CHRIS McINTIRE,

        Defendants.

John S. Brennan (P55431)                  Mark E. Donnelly (P39281)
Christopher S. Patterson (P74350)         Assistant Attorney General
Fahey Schultz Burzych Rhodes PLC          Attorney for Defendants
Attorneys for Plaintiff                   State Operations Division
4151 Okemos Road                          P.O. Box 30754
Okemos, MI 48864                          Lansing, MI 48909
(517) 381-0100                            (517) 335-7573
                                                                               /

                      STIPULATED ORDER OF DISMISSAL

        The parties to this case, by counsel and pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(ii), stipulate that this action is dismissed with prejudice and

without costs or fees to any party. The parties consent to the this Court’s retention

of jurisdiction for a period of two years for the purpose of enforcing the attached

Settlement and Release executed between the Parties.

        Consistent with the parties’ stipulation, IT IS ORDERED that this case is

DISMISSED in its entirety with prejudice and without costs or fees to any party.

The Court hereby RETAINS JURISDICTION for a period of two (2) years from
  Case 1:18-cv-00632-PJG ECF No. 96, PageID.686 Filed 06/11/21 Page 2 of 10




the date of entry of this Order for the express purpose of the enforcement of the

Settlement and Release Agreement executed by the parties, attached hereto.



                                            ______________________________
                                            HON. PHILLIP J. GREEN
                                            United States Magistrate Judge


Approved for entry:

Dated: June 8, 2021                  /s/ John S. Brennan
                                     John S. Brennan (P55431)
                                     Attorney for Plaintiff

Dated: June 8, 2021                  /s/Mark E. Donnelly
                                     Mark E. Donnelly (P39281)
                                     Attorney for Defendants




                                        2
    Case 1:18-cv-00632-PJG ECF No. 96, PageID.687 Filed 06/11/21 Page 3 of 10


                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

JOHN HEYKOOP doing business as EAGLE
TOWING,
                                                NO. 1:18-cv-00632
        Plaintiff,
                                                HON. PHILLIP J. GREEN
v

MICHIGAN STATE POLICE, DAVID
ROESLER, JEFFREY WHITE, and CHRIS
McINTIRE,

        Defendants.

Christopher S. Patterson (P74350)               Mark E. Donnelly (P39281)
John S. Brennan (P55431)                        Assistant Attorney General
Fahey Schultz Burzych Rhodes PLC                Attorney for Defendants
Attorneys for Plaintiff                         State Operations Division
4151 Okemos Road                                P.O. Box 30754
Okemos, MI 48864                                Lansing, MI 48909
(517) 381-0100                                  (517) 335-7573
                                                                                       /

                       SETTLEMENT AGREEMENT AND RELEASE

        This Settlement Agreement and Release (“Agreement”) is entered into between John

Heykoop d/b/a Eagle Towing (“Plaintiff”), and Jeffrey White, and Chris McIntire (“Defendants”).

                                         RECITALS

        WHEREAS, there has been a dispute between the parties resulting in a lawsuit captioned,

John Heykoop doing business as Eagle Towing v. Jeffrey White & Chris McIntire U.S. District

Court for the Western District of Michigan, Docket No. 1:18-cv-00632 (hereinafter referred to as

“the lawsuit”), and,

        WHEREAS, the lawsuit alleges various claims under federal law, including claims for

damages pursuant to 42 U.S.C. § 1983 and attorney fees pursuant to 42 U.S.C. § 1988, and,

        WHEREAS, Defendants have asserted various defenses to the lawsuit, and,


                                         Page 1 of 8
  Case 1:18-cv-00632-PJG ECF No. 96, PageID.688 Filed 06/11/21 Page 4 of 10


       WHEREAS, the parties desire to enter into this Settlement Agreement in full and complete

settlement, discharge and release of all claims against each other which are or could have been the

subject of Plaintiff’s complaint in the lawsuit. Plaintiff and Defendants enter into this Settlement

Agreement for the purpose of resolving any and all claims arising from, related to or which could

have arisen from the case and facts alleged in the lawsuit, including all claims which could have

been brought against Defendants or the State of Michigan or any divisions, institutions, agencies,

sections, bureaus, officers, employees, agents, volunteers, and attorneys of the State of Michigan,

arising out of the facts alleged in the lawsuit, and,

       WHEREAS, this Settlement Agreement is on behalf of Plaintiff and his successors, heirs,

assigns and any other persons who could lawfully make a claim on Plaintiff’s behalf against

Defendants and the State of Michigan and any divisions, institutions, agencies, sections, bureaus,

officers, employees, agents, volunteers, and attorneys of the State of Michigan.

                                           AGREEMENT

       Therefore, in consideration of the foregoing and of the mutual promises hereinafter set

forth, the receipt and accuracy of which is hereby acknowledged, the parties agree as follows:

1.0 RELEASE AND DISCHARGE

       1.1      In consideration of the agreements set forth in Sections 2 and 3, Plaintiff hereby

completely releases and forever discharges Defendants and the State of Michigan and any

departments, divisions, institutions, agencies, sections, bureaus, officers, employees, agents,

volunteers, and attorneys of the State of Michigan, or any of their insurers, from any and all past,

present or future claims, demands, obligations, actions, causes of action, rights, damages, costs,

losses of services, expenses and compensation of any nature whatsoever, whether based on a tort,

contract or other theory of recovery, which Plaintiff now has, or which may hereafter accrue or

otherwise be acquired, arising from, related to or which could have arisen from the case and facts


                                             Page 2 of 8
  Case 1:18-cv-00632-PJG ECF No. 96, PageID.689 Filed 06/11/21 Page 5 of 10


alleged in the lawsuit, including all claims which could have been brought against Defendants or

the State of Michigan or any divisions, institutions, agencies, sections, bureaus, officers,

employees, agents, volunteers, and attorneys of the State of Michigan.

       1.2     In addition to Defendants, this release and discharge applies to all past, present and

future officers, directors, agents, representatives, employees, predecessors and successors in

interest of Defendants and the State of Michigan, as well as all assigns, indemnitors and insurers

of Defendants and the State of Michigan.

       1.3     Plaintiff further agrees to accept the agreements specified in Sections 2 and 3 as a

complete compromise of matters involving disputed issues of law and fact. Plaintiff assumes the

risk that the facts or law may be other than as Plaintiff believes.

       1.4     It is understood and agreed to by the parties that this settlement is a compromise of

disputed claims and is not to be construed as an admission of liability on the part of Defendants,

the State of Michigan, or their other employees or agents, by whom liability is expressly denied.

2.0    PAYMENTS

       2.1     Upon the compliance with all the terms and conditions of this Settlement

Agreement by Plaintiff, the State of Michigan agrees to pay the total sum of $60,000.00 as follows:

Settlement check issued by the State of Michigan made payable jointly to Fahey Schultz Burzych

Rhodes PLC and John Heykoop d/b/a Eagle Towing in the amount of $60,000.00.

       2.2     The payment is in complete settlement of all damages and costs arising out of this

complaint, including all § 1988 attorney fees.

       2.3     Plaintiff and his attorney will follow the appropriate procedures designated by the

State of Michigan for receiving payment, including providing identifying information and

registering to receive payments on SIGMA Vendor Self Service or whatever other method is

designated at any time by the State of Michigan prior to payment.


                                            Page 3 of 8
  Case 1:18-cv-00632-PJG ECF No. 96, PageID.690 Filed 06/11/21 Page 6 of 10




3.0    WRECKER CALL ROTATION

       3.1     Within 48 hours of the execution of this agreement and the dismissal of this lawsuit

with prejudice, Defendants shall place Eagle Towing in rotation for wrecker calls for service in

Muskegon and Oceana Counties made by Michigan State Police members assigned to the

Rockford and Hart posts. For clarification, Eagle Towing will be placed in the rotation for all

service areas within Muskegon and Oceana Counties.

       3.2     The placement of Eagle Towing in rotation for wrecker calls for service in

Muskegon and Oceana Counties made by Michigan State Police members assigned to the

Rockford and Hart posts is not an endorsement by Defendants, the Michigan State Police, or the

State of Michigan of Eagle Towing’s services or fees.

       3.3     The placement of Eagle Towing in rotation for wrecker calls for service in

Muskegon and Oceana Counties made by Michigan State Police members assigned to the

Rockford and Hart posts shall be on the same basis as all other wrecker/towing services placed on

the rotation by the Michigan State Police in Muskegon and Oceana Counties. The Michigan State

Police shall not remove Eagle Towing from the rotation for reasons that are arbitrary or capricious.

       3.4     The Parties agree to submit to the jurisdiction of the Federal District Court for the

Western District of Michigan, Magistrate Judge Phillip J. Green, or if he is not at that time serving

as a magistrate judge, the federal magistrate judge sitting in his stead, for enforcement of this

Settlement Agreement for a period of two years following the entry of a dismissal with prejudice.

The Parties agree that any such order issued to enforce this agreement shall be final, binding and

non-appealable.




                                           Page 4 of 8
  Case 1:18-cv-00632-PJG ECF No. 96, PageID.691 Filed 06/11/21 Page 7 of 10


4.0    DELIVERY OF DISMISSAL WITH PREJUDICE

      4.1      Plaintiff agrees to dismiss, or cause to be dismissed, with prejudice, the claims

released in Section 1.1, above. Plaintiff will not appeal the dismissal of any claims.

5.0    RIGHT TO SET-OFF

       5.1     The parties agree that any payment made in connection with this Settlement

Agreement and Release is subject to any offset which the State of Michigan is empowered by law

to exercise.

6.0    TAX RESPONSIBILITY

       6.1     Plaintiff agrees that he is solely responsible for his portion of all federal, state, or

local taxes that are due as a result of payments made under this Agreement. Defendants make no

representations or warranties about the tax consequences of any monies paid pursuant to this

Agreement.

7.0    REPRESENTATION OF COMPREHENSION OF DOCUMENT

      7.1      In entering into this Settlement Agreement and Release, Plaintiff represents that he

has not relied upon the advice of Defendants, Defendants’ attorneys, or Defendants’ assigns or

privies regarding the legal and income tax consequences of this Settlement Agreement; the terms

of this Settlement Agreement and Release have been completely read and explained to Plaintiff by

his attorney; and, the terms of this Settlement Agreement and Release are fully understood and

voluntarily accepted by Plaintiff.

8.0   WARRANTY OF CAPACITY TO EXECUTE AGREEMENT

       8.1     Plaintiff represents and warrants no other person or entity has, or has had, any

interest in the claims, demands, obligations, or causes of action referred to in this Settlement

Agreement and Release, except as otherwise set forth herein; Plaintiff has the sole right and

exclusive authority to execute this Settlement Agreement and Release and receive the sums


                                            Page 5 of 8
  Case 1:18-cv-00632-PJG ECF No. 96, PageID.692 Filed 06/11/21 Page 8 of 10


specified in it; and Plaintiff has not sold, assigned, transferred, conveyed or otherwise disposed of

any of the claims, demands, obligations or causes of action referred to in this Settlement

Agreement and Release.

       8.2     Defendants acknowledge and represent that they have been named in the lawsuit in

their official capacities as Post Commanders for the Michigan State Police (“MSP”), and that they

have the requisite approval and authority to enter into this Agreement in their official capacities.

Defendants acknowledge that in their official capacities as post commanders, they and their

successors in office have the authority take the actions recited in this agreement. By its execution

of this Agreement, MSP acknowledges the same, and further acknowledges that the Defendants

and their successors in office have the authority to perform and be bound by the agreements made

herein, which are intended as an inducement to Plaintiff to enter into and to be bound by this

Agreement. By so acknowledging, the MSP does not consent to the jurisdiction of the federal

court or waive its Eleventh Amendment immunity.

       Defendants and MSP agree that under Federal Rule of Civil Procedure 25, the successor of

either Defendant is automatically substituted as a party to this agreement and to the action as it

exists under the retained jurisdiction of the Federal District Court for the Western District of

Michigan. In such an instance, later proceedings, if any, will be in the substituted Defendant’s or

Defendants’ name(s), but any misnomer not affecting the parties’ substantial rights will be

disregarded.

9.0   GOVERNING LAW

       9.1     This Settlement Agreement and Release shall be construed and interpreted in

accordance with the laws of the State of Michigan.




                                           Page 6 of 8
  Case 1:18-cv-00632-PJG ECF No. 96, PageID.693 Filed 06/11/21 Page 9 of 10


10.0    ADDITIONAL DOCUMENTS

        10.1    All parties agree to cooperate fully and execute any and all documents and to take

all additional actions necessary to give full force and effect to the basic terms and intent of this

Settlement Agreement.

11.0    BINDING EFFECT

        11.1    This Settlement Agreement and Release shall be binding on and inure to the benefit

of Plaintiff and Defendants and their indemnitors, executors, administrators, personal

representatives, heirs, successors and assigns of each.

12.0   SAVINGS AND SEVERABILITY CLAUSE

        12.1    If any of the provisions of this Settlement Agreement and Release are ever legally

ruled and found to be legally unenforceable as written, all other aspects of this Agreement remain

in full force and effect.

13.0      ENTIRE AGREEMENT

        13.1    This Agreement contains the entire agreement between Plaintiff and Defendants,

and any and all discussions, understandings, or agreement, whether written or oral, had by the

parties with respect to the subject matters hereof are merged into this Agreement, which alone

fully and completely expresses the parties’ agreement.

14.0    SUPPLEMENTS, MODIFICATIONS, AMENDMENTS AND WAIVER

        14.1    No supplement, modification, or amendment of this Settlement Agreement and

Release shall be binding unless executed in writing by both Plaintiff and Defendants. No waiver

of any provision of this Settlement Agreement and Release shall constitute a waiver of any other

provision, whether similar or not; nor shall any waiver constitute a continuing waiver. No waiver

shall be binding unless set forth in writing signed by the party making the waiver.



                                           Page 7 of 8
Case 1:18-cv-00632-PJG ECF No. 96, PageID.694 Filed 06/11/21 Page 10 of 10




  6/11/2021




        6/11/2021




   6/9/21
                                    Spl/F/Lt. Aimee Brimacombe
                                    Risk Management Section Commander
